EXHIBIT 10 (d1) SECOND AMENDMENT TO THE CAPITOL BANCORP LTD. AMENDED AND RESTATED EMPLOYEE STOCK OWNERSHIP PLAN The Capitol Bancorp Ltd. Employee Stock Ownership Plan is hereby amended effective January 1, 2008 by adding the following participating employers at the end of the list therein contained: Name of Employer Type of Entity State of Organization Date of Participation BAIA Acquisition Company, LLC LLC Michigan January 1, 2008 Clemson Holdings, LLC LLC Michigan January 1, 2008 Dated:February 26, 2009 CAPITOL BANCORP LIMITED By:/s/ Cristin K. Reid Cristin K. Reid Its:Corporate President Dated:February 6, 2009 BAIAACQUISITION COMPANY, LLC By:/s/Robert Hogan Robert Hogan Its: Manager Dated:February 6, 2009 CLEMSON HOLDINGS, LLC By:/s/Robert Hogan Robert Hogan Its: Manager
